DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0242121) in view of Lubow (US 7,284,704).
Regarding claim 1, Park teaches an integrated circuit (figs. 1, 3 and 4), comprising: a power supply wiring (1110, [0037] and [0039]); a ground wiring (1210, [0037] and [0039]); at least one pattern (120 and 130) respectively having a first conductive wiring (1000a, [0034]) and a second conductive wiring (2000b, [0049]), wherein the first conductive wiring is electrically connected to the power supply wiring ([0037]), and the second conductive wiring is electrically connected to the ground wiring ([0045]); and the second conductive wiring (130) of the pattern is disposed between the first conductive wiring of the pattern and a substrate (S3, fig. 1).
Park fails to teach the pattern is an identification mark pattern as claimed.
However, Lubow teaches an integrated circuit (15) comprising at least one identification mark pattern (18) having conductive wiring; and wherein the identification mark pattern is identified by one of hollow portion (gaps between bars) and contour of the conductive wiring (fig. 3 and col. 4, lines 24-36).
In view of Lubow’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by incorporating the teaching as taught by Lubow so as to use the conductive wiring as an identification marking to provide optical information (see Lubow: col. 4, lines 28-36).
Regarding claim 2, Park as modified by Lubow teaches all subject matter claimed as applied above.  Lubow further teaches wherein the at least one identification mark pattern comprises a plurality of character patterns, and wiring areas of the character patterns are the same as each other (fig. 5 and col. 5, lines 12-18).
Regarding claim 4, Park as modified by Lubow teaches all subject matter claimed as applied above.  Lubow further teaches wherein the at least one identification mark pattern are arranged on a flexible substrate (col. 5, line 63 to col. 6, line 2).
Regarding claim 5, Park as modified by Lubow teaches all subject matter claimed as applied above. Lubow further teaches wherein contours of the first conductive wiring of each of the identification mark patterns form corresponding identification marks (fig. 5).
Regarding claim 6, Park as modified by Lubow teaches all subject matter claimed as applied above. Lubow further teaches wherein hollow portions (gaps between bars) of the first conductive wiring of each of the identification mark patterns form corresponding identification marks (fig. 5).
Regarding claim 7, Park as modified by Lubow teaches all subject matter claimed as applied above. Park further teaches wherein an edge (area around PV) of the first conductive wiring and an edge (area around GV) of the second conductive wiring of each of the identification mark patterns are not aligned in an overlapping direction (fig. 3).
Regarding claim 8, Park as modified by Lubow teaches all subject matter claimed as applied above. Both Park and Lubow further teach wherein materials of the first conductive wiring and the second conductive wiring are metal (Park: [0016]. Lubow: col. 6, lines 16-20).
Regarding claim 9, Park as modified by Lubow teaches all subject matter claimed as applied above. Park further teaches the power supply wiring and the ground wiring overlap each other (fig. 3).
Regarding claim 10, Park as modified by Lubow teaches all subject matter claimed as applied above. Both Park and Lubow further teach wherein the power supply wiring and the ground wiring are arranged along an edge of the integrated circuit (200) and encircle a main circuit region (Park: fig. 1 and [0036]. Lubow: fig. 2).
Regarding claim 11, Park as modified by Lubow teaches all subject matter claimed as applied above. Lubow further teaches wherein the at least one identification mark pattern (SNX) is arranged between the main circuit region and the power supply wiring and the ground wiring (SNX is enclosed by the chip 17 and the wiring 18, fig. 5). 
Regarding claim 12, Park as modified by Lubow teaches all subject matter claimed as applied above. Lubow further teaches wherein the main circuit region is provided with a memory, and a plurality of first channel directions, which are from a source to drain, in a plurality of transistors of the memory are the same (IC which inherently includes a memory with plurality of same transistors, fig. 2).
Regarding claim 14, Park as modified by Lubow teaches all subject matter claimed as applied above. Both Park and Lubow further teach an integrated circuit as claimed in claim 1; an antenna electronically connected to the integrated circuit (Park: fig. 1. Lubow: fig. 5).
Regarding claim 15, Park teaches a wiring structure of patterns (fig. 3), comprising: a first wiring (1110, [0037] and [0039]); a second wiring (1210, [0037] and [0039]); at least one pattern (120 and 130, fig. 1) respectively having a first conductive wiring (1000a, [0034]) and a second conductive wiring (2000b, [0049]) overlapping each other, wherein the first conductive wiring is electronically connected to the first wiring ([0037]), and the second conductive wiring is electrically connected to the second wiring ([0045]); and the second conductive wiring (130) of the pattern is disposed between the first conductive wiring of the pattern and a substrate (S3, fig. 1).
Park fails to teach the pattern is an identification mark pattern as claimed.
However, Lubow teaches an integrated circuit (15) comprising at least one identification mark pattern (18) having conductive wiring; and wherein the identification mark pattern is identified by one of hollow portion (gaps between bars) and contour of the conductive wiring (fig. 3 and col. 4, lines 24-36).
In view of Lubow’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by incorporating the teaching as taught by Lubow so as to use the conductive wiring as an identification marking to provide optical information (see Lubow: col. 4, lines 28-36).
Regarding claim 16, Park as modified by Lubow teaches all subject matter claimed as applied above. Park further teaches wherein the first wiring is a power supply wiring, and the second wiring is a ground wiring (fig. 3 and [0037]). 
Regarding claim 17, Park as modified by Lubow teaches all subject matter claimed as applied above. Lubow further teaches wherein contours of the first conductive wiring of each of the identification mark patterns form corresponding identification marks (fig. 5).
Regarding claim 18, Park as modified by Lubow teaches all subject matter claimed as applied above. Lubow further teaches wherein hollow portions (gaps between bars) of the first conductive wiring of each of the identification mark patterns form corresponding identification marks (fig. 5).
Regarding claim 19, Park as modified by Lubow teaches all subject matter claimed as applied above. Park further teaches wherein the first wiring is a drain wiring, the second wiring is a source wiring (fig. 3, [0035] and [0037]).
Regarding claim 20, Park as modified by Lubow teaches all subject matter claimed as applied above. Lubow further teaches wherein hollow portions (gaps between bars) of the first conductive wiring of each of the identification mark patterns form corresponding identification marks (fig. 5).
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest wherein a transmittance rate of the at least one identification mark pattern is 90%>T%>10% as recited in claim 3.
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest wherein the power supply wiring and the ground wiring are electrically connected to at least one rectifier, and the first channel directions, which are from the source to the drain, in the transistors of the memory are the same as a plurality of second channel directions, which are from the source to the drain, in a plurality of transistors of the at least one rectifier as recited in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Ichikawa et al. (US 2016/0352148); Kwak et al. (US 2012/0218723); Kato et al. (US 2019/0199001); Curtis et al. (US 2018/0315573); Oohashi (US 2018/0062237); Marttila (US 8,931,166); Maranov (US 7,546,948); Blama et al. (US 6,714,120); Hisada et al. (US 5,914,505) and Lubow (US 2006/0186204) are cited because they are related to wireless communication device having conductive wiring structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon-Thurs: 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2876